Marian F. Penix, Judge, dissenting. All of the medical testimony indicates claimant’s disability at present is due to the claimant’s obesity and not to the April 28 injury. It is clear that the was grossly overweight prior to the injury. Since the injury her weight has increased by at least 50 lbs. By her own testimony she acknowledged her obesity was from over-eating (T.29) and from not having anything else to do but to eat. (T.30) Dr. Runyan referred claimant to Dr. Kerry Ozment to evaluate her for a stapling procedure. Dr. Runyan testified the claimant is going to become an “orthopedic disaster” from her weight problem. The stapling procedure is a new surgical device used on the stomach by which patients are assisted in weight reduction. Claimant’s situation may be compared to a person with a ruptured disc which renders that person totally disabled because the person refuses reasonable surgery which probably would reduce the disability to 10%-15%. There is no substantial evidence the claimant is totally disabled because of the back injury — but rather is totally disabled because she refuses or is unable to lose weight. The Commission divided 2-1 in making a finding which disregards the opinions of both orthopedic physicians. These medical issues are peculiarly within the realm of scientific knowledge. A more than generous application of the Workers’ Compensation Law would be for the Commission to determine the feasibility and advisability of intestinal surgery for claimant as doctors have testified that a substantial reduction in weight would reduce her disability and would indeed lengthen her life span. The Workers’ Compensation Law should not be distorted into paying claimant for the remainder of her life as a reward for her refusal to correct her obesity any more than paying for life a claimant who refuses corrective back surgery. The question whether refusal of treatment should be a bar to compensation turns on a determination whether the refusal is reasonable. Reasonableness in turn resolves itself into a weighing of the probability of the treatment’s successfully reducing the disability by a significant amount, against the risk of the treatment to the claimant. Larson’s Workmens’ Compensation Law, §13.22, p. 3-398. In an Arizona case the claimant sustained a back injury. Because she was overweight her doctors put her on a diet and stated she would be better off if she lost weight. Claimant failed to follow the prescribed diet, and compensation benefits were suspended due to her failure to follow doctor’s orders. Moctezuma v. Industrial Commission, 19 Ariz. App. 534, 509 P.2d 227 (1973). Ark. Stat. Ann. §81-1311 provides: . . . Where an injured person unreasonably refuses to submit to a surgical operation which has been advised by at least two (2) qualified physicians and where such recommended operation does not reasonably involve risk of life or additional serious physical impairment the Commission may, in fixing the amount of compensation, take into consideration such refusal to submit to the advised operation . . . This case should be remanded to the Commission for its determination whether surgery should be provided for claimant to precipitate a substantial weight loss. If surgery is found to be indicated the Commission could require the insurance carrier to pay for such medical procedure. This would be justified in view of the medical evidence the back injury initially was the precipitating factor leading to the claimant’s period of temporary total disability, even if that no longer is the situation. I do therefore respectfully dissent.